Citation Nr: 1615213	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  08-26 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had active service from July 1985 to November 1990 from January 1997 to October 1997 and from October 2004 to November 2005.  The Veteran also had various periods of service on active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) when she served in the Army National Guard from 1977 to 2005.

This matter is before the Board of Veterans Appeals (Board) from of rating decisions in December 2006 and in June 2007 of Department of Veterans Affairs (VA) Regional Office (RO).

In August 2011, the Veteran appeared at a hearing before a Veterans Law Judge, who is no longer employed at the Board.  A transcript of that hearing is of record.  A hearing clarification letter was mailed to the Veteran to offer another hearing in February 2016.  The Veteran had 30 days to respond and was notified that if she did not respond, it would be assumed another hearing was not desired.  To date, no response has been received.  

The Board remanded the issues for further development in November 2011.

The claims for service connection for hypertension and bilateral hearing loss are remanded to the Agency of Original Jurisdiction.


FINDINGS OF FACT

The Veteran is unable to secure or follow substantially gainful occupation by reason of service-connected disability.
CONCLUSIONS OF LAW

The criteria for TDIU are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2015).  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2015).

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The Veteran is currently service-connected for a heart disability, rated 100 percent, PTSD, rated 70 percent; a respiratory disability, rated 30 percent; a lumbar spine disability, rated 20 percent; a left knee disability rated 20 percent; a cervical spine disability, rated 10 percent; a right knee disability, rated 10 percent; bilateral pes planus, rated 10 percent; right hammertoes, rated 10 percent; left hammertoes, rated 10 percent; tinnitus, rated 10 percent; gastroesophageal reflux disease, rated 10 percent; right hallux valgus, rated 0 percent; left hallux valgus, rated 0 percent; and bilateral cataracts, rated 0 percent.  The combined service-connected disability rating has been 100 percent since November 17, 2005, and the Veteran has been entitled to special monthly compensation under 38 U.S.C.A. § 1114(s) since May 13, 2015.

The Board has examined the evidence which shows that the Veteran is incapable of securing or following a substantially gainful occupation by reason of the service-connected disabilities.  An August 2015 VA examination shows that the Veteran has a diminished capacity for fine motor movements that would interfere with sedentary work and has diminished tolerance of all weight bearing activity and needs a wheeled walker to ambulate that would interfere with physical work.

Accordingly, the Board finds that the evidence supports the assignment of TDIU and the claim is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to TDIU is granted.


REMAND

Unfortunately, the Board must remand the appeal for further development.

The Veteran was awarded Social Security Disability Income (SSDI) benefits in April 2013.  An attempt must be made to obtain those records and associate them with the record.

In August 2011, the Veteran was awarded vocational rehabilitation.  Any VA vocational rehabilitation file or folder should be obtained on remand and associated with the record

The Veteran was provided VA examinations in May 2015.  With regard to the VA examination for hypertension, the VA examiner found that the current hypertension was not caused or aggravated by service-connected post-traumatic stress disorder (PTSD).  The physician stated that "[t]he claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness."  The VA examiner's rationale is inadequate.  The Veteran has had active duty service, but also various periods of ACDUTRA and INACDUTRA when she served in the Army National Guard from 1977 to 2005, almost three decades.  The RO/AMC should afford the Veteran another VA examination and/or obtain an addendum opinion that clarifies which period of service the hypertension pre-existed and whether it originated during another service period.

As the Veteran's claim for a TDIU is inextricably intertwined with the other claims, it is also being remanded for further consideration and development.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Finally, to ensure completeness of the record, the RO should obtain all outstanding VA treatment records and the Veteran should be provided current VA examinations.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records from Durham, North Carolina VA Medical Center, dated from April 2015 to the present.

2.  Make arrangements to obtain the information necessary from the Veteran to obtain any private treatment records not already associated with the claims file.

3.  Request from Social Security Administration complete copies of any disability decisions made concerning the Veteran and copies of the medical records that served as the basis for any decisions.  If those records are not available, a negative reply is required.

4.  Associate with the claims file the Veteran's VA vocational rehabilitation folder.

5.  Request verification of periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) from 1977 to 2005.

6.  Schedule the Veteran for a VA audiology examination to determine whether the Veteran has a hearing loss disability in either ear under 38 C.F.R. § 3.385 and, if so, whether it is at least as likely as not (50 percent or greater probability) that any current hearing loss disability is related to the findings on an audiogram in service October 2005.  The examiner should also opine whether it is at least as likely as not (50 percent or greater probability) that any current hearing loss disability was caused by service-connected tinnitus.  The examiner should also opine whether it is at least as likely as not (50 percent or greater probability) that any current hearing loss disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected tinnitus.  A clear rationale for all opinions should be provided.

7.  Schedule the Veteran for a VA examination to determine whether it is at least as likely as not (50 percent or greater probability) that any current hypertension was incurred in or aggravated by active duty service to include federalized active duty for training (ACDUTRA) with the National Guard.  The examiner should also opine whether it is at least as likely as not (50 percent or greater probability) that any hypertension was caused by service-connected PTSD or a service-connected heart disability.  The examiner should also opine whether it is at least as likely as not (50 percent or greater probability) that any current hypertension has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected PTSD or a service-connected heart disability.  A clear rationale for all opinions should be provided.

8.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


